Citation Nr: 1541509	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  13-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hip disability, to include as secondary to the service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from August 1985 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal was processed using the Veteran's Benefits Management System (VBMS).  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary for the Veteran's bilateral hip claim. 

The Veteran underwent a VA hip and thigh examination in May 2013.  Hip X-ray studies found "very early joint space narrowing."  The examiner stated that the     X-rays documented arthritis.  However, the examiner did not address whether the Veteran had arthritis in one or both hips. ·The examiner opined that the arthritis was less likely as not due to service because there was no history to suggest the early  hip degenerative joint disease was post-traumatic in nature.  Subsequent to that examination, the Veteran's representative argued that the hip disability may be secondary to the Veteran's service connected pes planus as the Veteran reported    in a 2010 statement that the pes planus made his hip pain worse.  Accordingly, an addendum opinion is needed. 

Service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2015).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002).  As the May 2013 examination report is inadequate, additional opinion is needed.  

It does not appear that the Veteran was provided notice under the Veterans Claims Assistance Act (VCAA) concerning a claim for secondary service connection.  Such notice should be provided on remand. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice concerning his claim for service connection for a bilateral hip disability on a secondary basis. 

2.  Obtain relevant VA treatment records dating since April 2014.  If any requested records are not available,  the Veteran should be notified of such. 

3.  Return the claims file to the VA examiner who conducted the May 2013 VA hip and thigh examination,  if available.  The examination report and the electronic claims file should be reviewed.  If a new examination       is deemed necessary, one should be scheduled.  If the original VA physician is not available, the file should     be provided to another physician for review. 

Following review of the claims file, the examiner should provide an addendum opinion on the following: 

a.  Review the Veteran's May 2013 hip X-rays and indicate whether the "very early joint space narrowing" was in the right hip, left hip, or both hips.  

b.  The examiner should opine whether any diagnosed right and left hip disability at least as likely as not was caused by the service-connected bilateral pes planus.    The examiner should explain why or why not.

c.  If not caused by the service-connected bilateral pes planus, the examiner should opine whether the Veteran's bilateral pes planus permanently worsened a right and   left hip disability beyond the natural progression of the condition (versus a temporary exacerbation of hip symptoms).  If the examiner concludes a hip disability was permanently worsened beyond the natural progression by the bilateral pes planus (aggravated), the examiner should attempt to quantify the degree of permanent worsening beyond the baseline level of hip disability.  Please explain the basis for the opinion reached.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



